                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

FRANK NOVELLO,
       Plaintiff,


v.                                                           Case No. 8:19-cv-1618-KKM-JSS
PROGRESSIVE EXPRESS INSURANCE
COMPANY,

       Defendant.
____________________________________/
                                            ORDER

       On March 11, 2021, Defendant Progressive Express Insurance Company filed

its second omnibus motion in limine with an incorporated memorandum of law to

exclude certain evidence. 1 (Doc. 57). Plaintiff Frank Novello filed its response in

opposition to Progressive’s motion two weeks later. On April 12, 2021, the Court held

a pretrial conference with the parties (Doc. 65), where ruled on some of Progressive’s

motions. (Doc. 67). The Court will now address the remaining motions in limine.

       I.      Background

       On June 12, 2013, Matthew Miller hit Lynne Novello with his vehicle while she

was crossing the street outside of a crosswalk late in the evening, causing her death.

1
  After the Court permitted Progressive to file a second omnibus motion, the Court denied
Progressive’s first omnibus motion in limine (Doc. 46) as moot in an oral order at the final pretrial
conference on April 12, 2021. (Doc. 66).
Frank Novello is the personal representative of Ms. Novello’s Estate. Progressive

insured Mr. Miller under a policy that provided $10,000 in bodily injury (“BI”) liability

coverage per person. State Farm, the uninsured and underinsured (“UM/UIM”) insurer

for the Novellos, tendered its policy limits to the Estate before any lawsuit was initiated.

Ms. Novello’s Estate then filed a lawsuit against Mr. Miller resulting in an excess final

judgment against him in the amount of $119,459.00. After Mr. Miller assigned his rights

to the Estate, Frank Novello filed this bad faith suit, seeking to recover the excess final

judgment on the grounds that Progressive acted in bad faith in handling Mr. Miller’s

claim. Progressive denies that it acted in bad faith and that its claim handling caused the

excess judgment. Before the pretrial conference, the parties filed motions in limine. The

Court ruled on some of the motions orally and reserved ruling on others. The Court

now addresses the outstanding motions in this Order.

       II.    Motions in Limine

       (1) Motion to Exclude Evidence of State Farm’s Subrogation Claim

       On August 23, 2013, approximately two months after the car accident, State

Farm sent a letter to Frank Novello offering to settle the UM/UIM claim for the policy

limit. Although this created a potential subrogation claim against Mr. Miller, State Farm

waived its subrogation rights against Mr. Miller. Progressive moves to preclude any

argument that it acted in bad faith by failing to advise Mr. Miller about the potential

subrogation claim because (1) such statements are inaccurate in the light of testimony

from Progressive’s adjuster that she discussed subrogation with Mr. Miller and (2)
                                             2
whether Progressive communicated with Mr. Miller about the potential subrogation

claim is irrelevant because there is no causal connection between that communication

(or lack of communication) and the excess judgment entered against Mr. Miller because

the claim was waived. (Doc. 57 at 5). Novello responds that Progressive “made State

Farm’s conduct relevant and admissible” when it discussed State Farm in its motion for

summary judgment and that the subrogation claim is “just one of the many ‘totality of

the circumstances’ that the bad faith jury will need to consider.” (Doc. 60 at 5).

         After consideration, the Court grants this motion. Under Florida law, a causal

connection must exist “between the damages claimed and the insurer’s bad faith.” Perera

v. U.S. Fid. & Guar. Co., 35 So. 3d 893, 903–04 (Fla. 2010). Under these facts, where

State Farm waived its subrogation claim against Mr. Miller and no threat of a

subrogation suit existed, there is no evidence of a causal connection between the

subrogation claim and the excess judgment. Id. at 902 (explaining that in equitable

subrogation cases, there must be a causal connection between the damages claimed and

the insurer’s bad faith). And indeed, Novello fails to point to any causal connection.

Novello only argues that Progressive acted in bad faith by failing to “ever advise Mr.

Miller how he could avoid such subrogation claims.” (Doc. 60 at 6; emphasis omitted).

But Novello has pointed to no case—and the Court can find none—that states

Progressive had a duty to advise Mr. Miller specifically about the potential subrogation

claim.



                                            3
       Florida Supreme Court precedent is clear that the “good faith duty obligates the

insurer to advise the insured of settlement opportunities, to advise as to the probable

outcome of the litigation, to warn of the possibility of an excess judgment, and to advise

the insured of any steps he might take to avoid same.” Bos. Old Colony Ins. Co. v. Gutierrez,

386 So. 2d 783, 785 (Fla. 1980). To the extent that Progressive had a duty to advise Mr.

Miller about the subrogation claim because it implicated the possibility of an excess

judgment or to advise about any steps that Mr. Miller could take to avoid that excess

judgment, a causal connection between Progressive’s purported bad faith conduct—

i.e., not advising Mr. Miller about the potential subrogation claim—and the excess

judgment is required. That causal connection simply does not exist here where State

Farm never brought a subrogation claim and waived any opportunity to do so. See Perera,

35 So. 3d at 902–04. At bottom, the subrogation claim contributed in no way to the

excess judgment.

       Accordingly, the Court grants Progressive’s motion. Any evidence or testimony

about State Farm’s potential ability to bring a subrogation claim against Mr. Miller is

excluded as irrelevant. Indeed, evidence of the subrogation claim does not have any

tendency to make the excess judgment entered against Mr. Miller more or less probable

than it would without the evidence of the claim. See Fed. R. Evid. 401 & 402.




                                             4
       (2) Motion to Exclude Evidence of State Farm’s Claim Handling 2

       Progressive moves to exclude any evidence and testimony regarding State Farm’s

handling of the claim as the UM/UIM carrier, arguing that such evidence is irrelevant

because State Farm and Progressive are two “wholly separate entities addressing

separate claims for different forms of insurance coverage.” (Doc. 57 at 11). Even if

State Farm’s claim handling is relevant, Progressive argues that evidence should still be

excluded under Federal Rule of Evidence 403 “because its probative value is plainly and

substantially outweighed by the danger of unfair prejudice, confusion of the issues, and

misleading the jury as to Progressive’s duties to its [i]nsured and why Progressive did

not offer its policy limits following its investigation of liability.” (Id. at 16). Novello

argues that the standard and the accompanying duties and obligations for a bad faith

claim for the failure to settle is the same for State Farm (the UM/UIM insurer) and its

adjusters and Progressive (the BI insurer) and its adjusters, and that State Farm’s

conduct “is admissible evidence of how a ‘reasonabl[y] prudent business person’




2
  The Court orally ruled on the portion of Progressive’s motion that requested that Kimberly Adkins
be precluded from providing “any testimony regarding standards and general policies for claim
handling in Florida” (Doc. 57 at 14) at the pretrial conference (Doc. 67). Novello’s statements
otherwise in his pretrial brief are inaccurate. (Doc. 80 at 5). In an abundance of caution, even if the
Court misspoke at the pretrial conference, it now clarifies that Ms. Adkins cannot testify about general
standards and policies, which would amount to expert testimony when Novello never proffered an
expert, nor can she “describe her liability claims investigation and the reasons for State Farm
voluntarily tendering” its policy limits for the reasons described in this section. Id. Ms. Adkins’s
testimony is limited to her conversations with Progressive’s adjusters for the purpose of evaluating
whether Progressive acted in good faith in its claim handling based on the totality of the circumstances
it faced—which includes the information it gained from conversations with Ms. Adkins.
                                                   5
actually acted under the ‘totality of the circumstances.’” (Doc. 60 at 10–11; emphasis

omitted).

       After consideration, the Court grants the motion in part. Although evidence that

State Farm tendered its policy limits is permissible to show that Novello was willing to

settle for some amount, evidence of the manner in which State Farm handled its claim

or any argument comparing State Farm’s claim handling to Progressive’s claim handling

is inadmissible.

       The critical inquiry in bad faith cases and the question at issue is whether, under

the totality of the circumstances, Progressive acted diligently and with the same haste

and precision as if it were in the insured’s shoes, working on the insured’s behalf to

avoid excess judgment. Harvey v. GEICO General Ins. Co., 259 So. 3d 1, 7 (Fla. 2018).

The manner in which one insurer handles a claim based on the same underlying facts

as another insurer could be relevant as a comparison tool to determine how one insurer

acted under the totality of the circumstances. But any probative value gleaned from that

comparison is outweighed by the danger of unfair prejudice or jury confusion under

Rule 403. Allowing evidence of State Farm’s claim handling could mislead the jury and

permit them to rely on evidence of the manner in which State Farm handled the claim

against Mr. Miller and find that any other manner of claim handling—such as the

approach used by Progressive—amounts to bad faith. See Moore v. GEICO General Ins.

Co., 758 F. App’x 726, 731–32 (11th Cir. 2018) (concluding the district court did not

abuse its discretion in determining that the probative value of allowing evidence of
                                            6
another insurer’s claim handling was outweighed by the danger of unfair prejudice and

of confusing the issues and misleading the jury under Rule 403).

        Allowing argument or even the implication that Progressive acted in bad faith

simply because its conduct was different than State Farm is unduly prejudicial to

Progressive. This implication is impermissible because “the focus in a bad faith case is

. . . on [the actions] of the insurer in fulfilling its obligations to the insured” and it is for the jury

to decide “whether an insurer has acted in bad faith in handling the claims against the

insured . . . under the totality of the circumstances standard.” Harvey, 259 So. 3d at 7

(emphasis added). Comparing Progressive’s methodology to State Farm’s claim

handling under the circumstances is an oversimplified comparison that could suggest

to jurors that only one way existed to handle the claim in this case in good faith, that

State Farm acted in good faith, and that any conduct that deviates from State Farm’s

manner of claim handling amounts to bad faith. That is, because a bad faith claim turns

on reasonableness and diligence, not always true, and therefore the comparison could

mislead, confuse, or distract the jury from the actual issue before them: whether

Progressive acted in bad faith. Moore v. GEICO General Ins. Co., Case No. 8:13-CV-1569-

T-24, 2017 WL 565028, at *3 (M.D. Fla. Feb. 13, 2017) (granting a motion for new trial

where the Court failed to exclude or “put specific limitations on the evidence and

argument about [another insurer’s] claims handling,” reasoning that plaintiff’s questions

and arguments comparing GEICO and the other insurer’s claim handling “unfairly



                                                    7
prejudiced GEICO by confusing and distracting the jury from the issue before them—

whether GEICO acted in bad faith”).

      Caselaw also counsels against permitting such evidence; courts have found that

allowing evidence of another insurer’s claim handling is unduly prejudicial and may

confuse the jury. See, e.g., Hilson v. GEICO General Ins. Co., Case No. 8:11-CV-00013-

MSS-MAP, 2013 WL 12156414, at *2 (M.D. Fla. Aug. 13, 2013) (granting a motion in

limine to exclude evidence of another insurer’s claim handling, reasoning such evidence

may confuse the jury); Mendez v. Unitrin Direct Property & Cas. Ins. Co., 622 F. Supp. 2d

1233, 1239 (M.D. Fla. 2007) (granting a new trial based, in part, on the admission of

evidence of the UM insurer’s claim handling because the evidence may have confused

the jury and allowed them to find bad faith because the defendant insurer acted

differently than the other insurer); Johnson v. GEICO General Ins. Co., 318 F. App’x 847,

850 (11th Cir. 2009) (rejecting as irrelevant the comparison of the claims handling of

the BI claim and the UM motorist claim); United Auto. Ins. Co. v. Estate of Levine ex rel.

Howard, 87 So. 3d 782, 785 (Fla. Dist. Ct. App. 2011). Accordingly, to prevent the undue

prejudice and juror confusion, the Court grants in part Progressive’s motion to exclude

evidence of State Farm’s claim handling.

      (3) Motion to Exclude Evidence of Progressive’s Claim Handling after
          Suit was Filed (Relevant Time Period)

      In its motion in limine, Progressive moves to exclude “any activity after Plaintiff

initiated the underlying lawsuit . . . since any ‘opportunity’ to settle was foreclosed by

                                            8
the filing of the lawsuit, as counsel for Plaintiff informed Progressive.” (Doc. 57 at 17).

Novello responds that the bad faith claim “involve[s] Progressive’s action through entry

of the Final Judgment” and that the relevant time period should not “just arbitrarily

end[ ] when suit was filed.” (Doc. 60 at 13). In its trial brief, Progressive argues that

Novello must show a causal connection between the insurer’s actions or inactions and

the excess judgment and that “relevant evidence in the context of bad faith is any

evidence which makes it more or less likely that an excess judgment could have been

avoided.” (Doc. 81 at 22–23). “Once it was too late to settle, no subsequent conduct

makes the loss of a prior opportunity more or less likely.” (Id. at 23). Novello argues

that the relevant time period should not be limited because “Progressive’s ongoing bad

faith conduct continued long after the service of the underlying complaint for liability

and damages against” Mr. Miller. (Doc. 80 at 9).

       “[T]he gravamen of what constitutes bad faith is whether under all the

circumstances an insurer failed to settle a claim against an insured when it had a

reasonable opportunity to do so.” Contreras v. U.S. Sec. Ins. Co., 927 So. 2d 16, 20 (Fla.

Dist. Ct. App. 2006). To determine whether a reasonable opportunity to settle exists,

“[t]he insurer must investigate the facts, give fair consideration to a settlement offer

that is not unreasonable under the facts, and settle, if possible, where a reasonably

prudent person, faced with the prospect of paying the total recovery, would do so.” Bos.

Old Colony Ins. Co., 386 So. 2d at 785. And “the question of whether an insurer has acted



                                            9
in bad faith in handling claims against the insured is determined under the ‘totality of

the circumstances’ standard.” Berges v. Infinity Ins. Co., 896 So. 2d 665, 680 (Fla. 2004).

       Progressive argues that the filing of the lawsuit foreclosed any reasonable

opportunity to settle and therefore any evidence after the filing of the lawsuit should

not be admitted. The Court largely agrees. Neither in his response in opposition to

Progressive’s second omnibus motion in limine nor in his trial brief does Novello point

to any evidence indicating that a reasonable opportunity to settle existed after Martin

Palmer, counsel for the Estate, talked to Progressive’s adjuster. Rather, the evidence

presented in the parties’ briefing indicates that the Estate was unwilling to accept

Progressive’s policy limits after Progressive and Mr. Palmer’s conversation—which

occurred on September 24, 2013, after the suit was filed on September 12, 2013.3

Considering the Estate’s flat refusal to accept the policy limits and no evidence showing

a break or change in that position throughout the underlying litigation, it does not

appear a reasonable opportunity to settle for the policy limits existed after September

24, 2013. Without any evidence to support the existence of a reasonable opportunity to

settle, a reasonable jury could not construe Progressive’s conduct to have constituted

bad faith after September 24, 2013, i.e. that its conduct during that time period

contributed to the excess judgment entered against Mr. Miller. The requisite causal

connection is absent. See Perera, 35 So. 3d at 903–04 (explaining that a “review of the


3
 Progressive’s claims file notes the conversation with Mr. Palmer and states that Mr. Palmer indicated
that “now that he is involved, [the Estate is] never taking our policy limits.” (Doc. 15-2 at 26–27).
                                                 10
[Florida] case law demonstrates, there must be a causal connection between the

damages claimed and the insurer’s bad faith”); see also McGuire v. Nationwide Assur. Co.,

Case No. 8:11-CV-559-T-24 TBM, 2012 WL 712965, at *9 (M.D. Fla. March 5, 2012)

(explaining that an insurer’s failure to advise its insured about a settlement opportunity

did not result in the excess judgment where the insurer showed that there was no

realistic possibility of settling within the policy limit and reasoning that “without

causation, there can be no bad faith damages”). Without the requisite causal connection

to the excess judgment, evidence of Progressive’s claim handling after the opportunity

to settle has passed is irrelevant because it does not have any tendency to make the

excess judgment entered against Mr. Miller more or less probable. See Fed. R. Evid.

401 & 402.

       Accordingly, the Court preliminarily grants Progressive’s motion in part. The

Court excludes any evidence of Progressive’s claim handling after September 24,

2013—the day that the evidence indicates that the Estate, through Mr. Palmer,

foreclosed any reasonable opportunity to settle. However, if Novello can proffer

evidence from which a reasonable jury could find that an opportunity to settle existed

after September 24, 2013, then the Court will reconsider its ruling. The Court grants

Novello leave to make such a proffer—by filing such a proffer on the docket after the

entry of this Order or by orally making a proffer at the pretrial meeting before jury

selection.



                                           11
       (4) Motion to Exclude Inconsistent or Previously Disclosed Evidence and
           Testimony Filed in Opposition to Progressive’s Motion for Summary
           Judgment, Primarily as to Kimberly Adkins4

       In its motion, Progressive argues that the October 27, 2020 affidavit of Kimberly

Adkins, which was filed in support of Plaintiff’s Response to Progressive’s Motion for

Summary Judgment should be excluded from evidence at trial because it had “been

withheld from discovery and had been specifically included on Plaintiff’s Privilege Log

on grounds of work-product privilege.” (Doc. 57 at 25). Progressive further contends

that the affidavit should be excluded at trial “to avoid undue prejudice to Progressive.”

(Id.). Novello responds that using these kinds of affidavits in his response in opposition

to summary judgment is authorized by the federal rules and that “Progressive’s

argument in this section should be summarily denied as all of Progressive’s arguments

. . . [are] more appropriately the subject of cross-examination or impeachment.” (Doc.

60 at 19–20).

       After consideration, the Court denies this motion without prejudice as to Ms.

Adkins. Progressive has failed to identify exactly how it is prejudiced by the admission

of Ms. Adkins’s affidavit or what federal rule would prohibit its admission. A

generalized reference to “undue prejudice” is not sufficient to exclude evidence under

Rule 403. Without such argument, the Court preliminarily denies the exclusion of Ms.

Adkins’s affidavit. Progressive is permitted to renew its objection at trial. The Court


4
 The Court has already ruled on the portion of the motion addressing Mr. Novello and Mr. Miller at
the pretrial conference. (Doc. 67).
                                               12
also defers ruling on whether any such use—outside of impeachment—would violate

the rules against hearsay.

       Accordingly, it is ORDERED:

       (1) Progressive’s motion to exclude evidence of State Farm’s subrogation claim

          is GRANTED.

       (2) Progressive’s motion to exclude evidence of State Farm’s claim handling is

          GRANTED-IN-PART. Evidence that State Farm tendered the policy limits

          is permissible to show that Novello was willing to settle for some amount,

          but any evidence of the manner in which State Farm handled its claim or any

          argument comparing State Farm’s claim handling to Progressive’s claim

          handling is excluded.

       (3) Progressive’s motion to exclude evidence of Progressive’s claim handling

          after suit was filed is GRANTED-IN-PART.

       (4) Progressive’s motion to exclude Kimberly Adkin’s affidavit is DENIED

          WITHOUT PREJUDICE.

       ORDERED in Tampa, Florida, on May 7, 2021.




                                         13
